ACCEPTED
                                                                                         04-15-00090-CR
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                   9/25/2015 11:43:40 AM
                                                                                          KEITH HOTTLE
                                                                                                  CLERK


                         No. 04-15-00090-CR
                                                        FILED IN
                                                 4th COURT OF APPEALS
                 IN   THE FOURTH COURT OF APPEALS SAN ANTONIO, TEXAS
                        AT SAN ANTONIO, TEXAS    09/25/15 11:43:40 AM
                                                   KEITH E. HOTTLE
                                                         Clerk

                        ANTHONY ALEX DELEON

                                                 Defendant – Appellant
                                      vs.

                          THE STATE OF TEXAS

                                                 Plaintiff – Appellee


                   On Appeal from the 25th District Court
                        of Guadalupe County, Texas
                         Hon. Dan Beck Presiding
                   Trial Court Cause No. 13-1992-CR-B


                   APPELLANT’S PRO SE MOTION
                 FOR ACCESS TO APPELLATE RECORD


TO THE HONORABLE FOURTH COURT OF APPEALS:

      Appellant Anthony Alex Deleon’s court-appointed attorney has filed

Appellant’s Brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Appellant asks this court to provide him access to the appellate record so

that he may review the record in drafting his pro se brief explaining what

issues he thinks may be raised in this appeal.
      WHEREFORE, PREMISES CONSIDERED, appellant ANTHONY

ALEX DELEON prays that after review of this motion and any response

filed by the State of Texas, this court grant this motion and grant Mr. Deleon

pro se access to the appellate record in this appeal.

                                                        Respectfully submitted,




                                              Anthony Alex Deleon, Appellant
                                                             TDCJ # 1985117
                                                              Garza East Unit
                                                           4304 Highway 202
                                                  Beeville, Texas 78102-8981

                            Certificate of Service

       I hereby certify that a true copy of this document was served by first
class U.S. mail upon the 25 th Judicial District Attorney’s Office, 211 W.
Court Street, Suite 260, Seguin, Texas 78155 on                          , 2015.




                          Certification of Compliance

       According to the WordPerfect program used to create this document,
there are 236 words in this document.




                                        2